Exhibit 4.2 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 15, 2011, is by and between Workstream Inc., a corporation existing pursuant to the Canada Business Corporations Act (the “Company”), and First Advantage Offshore Services, Private Limited, an Indian private limited company (the “Buyer”). RECITALS A.The Company and the Buyer entered into that certain Securities Purchase Agreement, dated as of July 14, 2011 (the “Purchase Agreement”). B.In connection with the consummation of the transactions contemplated by the Purchase Agreement, the Company issued and sold to the Buyer 333,333 shares of the Company’s Class A, Series B Convertible Preferred Stock (the “Shares”), which are convertible into Underlying Common Shares (as defined in the Purchase Agreement) in accordance with the terms set forth in the Articles of Amendment to the Company’s Articles of Incorporation relating thereto.For purposes of this Agreement, the term “Shares” shall also include any shares of the Company’s Class A, Series B Convertible Preferred Stock issued to the Buyer in connection with the payment of any PIK Dividend (as such term is defined in the Articles of Amendment of the Company creating the Class A, Series B Convertible Preferred Stock). C.In connection with the consummation of the transactions contemplated by the Purchase Agreement, the Company and the Buyer agreed to enter into this Agreement pursuant to which the Company agreed to provide certain registration rights under the Securities Act of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated thereunder, and applicable state securities laws. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Buyer hereby agree as follows: 1.
